TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Managements Discussion and Analysis or Plan of Operation Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures PART II  OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sale of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES 2 LITEWAVE CORP. (An Exploration Stage Company) THIRD QUARTER FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (Stated in U.S. Dollars) (Unaudited) LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 1. BASIS OF PRESENTATION, HISTORY AND ORGANIZATION OF THE COMPANY The unaudited financial information furnished herein reflects all adjustments, which in the opinion of management are necessary to fairly state the Companys financial position and the results of its operations for the periods presented. This report on Form 10Q should be read in conjunction with the Companys Form 10 -K for the fiscal year ended December 31, 2008. The Company assumes that the users of the financial information herein have read or have access to the audited financial statements for the preceding fiscal year and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context. Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Companys Form 10 -K for the fiscal year ended December 31, 2008, has been omitted. The results of operations for the nine-month period ended September 30, 2009 are not necessarily indicative of results for the entire year ending December 31, 2009. Litewave Corp. (the Company) was organized on June 30, 1989, under the laws of the State of Nevada, as Homefront Safety Services of Nevada, Inc. On April 26, 1999, the Company changed its name from Homefront Safety Services of Nevada, Inc. to Litewave Corp. The Company is considered an exploration stage company engaged in the exploration for and production of natural gas and oil in the United States. 2. GOING CONCERN These financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America with the assumption that the Company will be able to realize its assets and discharge its liabilities in the normal course of business rather than through a process of forced liquidation. As shown in the accompanying financial statements, the Company has incurred a net loss of $9,411,855 for the period from June 30, 1989 (inception) to September 30, 2009. The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its properties. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America. The significant accounting policies adopted by the Company are as follows: i) Natural Gas and Oil Properties The Company utilizes the full cost method to account for its investment in natural gas and oil properties. Under this method, all costs of acquisition and exploration of natural gas and oil reserves, including such costs as leasehold acquisition costs, geological expenditures, tangible and intangible exploration costs, and direct internal costs are capitalized as incurred. Should the Companys properties become productive, the cost of these natural gas and oil properties will be depleted and charged to operations using the unit of production method based on the ratio of current production to proved natural gas and oil reserves as estimated by independent engineering consultants. 9 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) i) Natural Gas and Oil Properties (Continued) Costs directly associated with the acquisition and evaluation of unproved properties are excluded from the depletion computation until it is determined whether or not proved reserves can be assigned to the properties or whether impairment has occurred. If the results of a quarterly assessment indicate that the properties are impaired, the amount of the impairment along with the costs of drilling exploratory dry holes and geological and geophysical costs that cannot be directly associated with specific unevaluated properties are charged to operations for the period. Internal costs not directly associated with acquisition and exploration activities are expensed as incurred. ii) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. 4. NEWLY ADOPTED ACCOUNTING POLICIES In June 2009, the Financial Accounting Standards Board ("FASB") issued authoritative guidance which established the FASB Standards Accounting Codification ("Codification") as the source of authoritative GAAP recognized by the FASB to be applied to nongovernmental entities, and rules and interpretive releases of the SEC as authoritative GAAP for SEC registrants. The Codification supersedes all the existing non-SEC accounting and reporting standards upon its effective date and, subsequently, the FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. The guidance is not intended to change or alter existing GAAP. The guidance became effective for Litewave Corp during the third quarter of 2009. The guidance did not have an impact on the Company's financial position, results of operations or cash flows. All references to previous numbering of FASB Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts have been removed from the financial statements and accompanying footnotes. a) In May 2009, the FASB issued authoritative guidance for subsequent events. The guidance provides authoritative accounting literature related to evaluating subsequent events that was previously addressed only in the auditing literature. The guidance is similar to the current guidance with some exceptions that are not intended to result in significant change to current practice. The guidance defines subsequent events and also requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. The Company adopted the disclosure provisions of the guidance as of June 15, 2009. The adoption did not have an impact on the Company's financial position, results of operations or cash flows. 10 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 4. NEWLY ADOPTED ACCOUNTING POLICIES (Continued) b) On February 5, 2009, the Company adopted the guidance issued by the Emerging Issues Task Force (EITF) on whether mineral rights are tangible or intangible assets, and accordingly mineral property acquisition costs are initially capitalized when incurred. At each fiscal quarter end the Company assesses the carrying costs for impairment. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. Mineral property exploration costs are expensed as incurred. c) On January 1, 2009 the Company adopted authoritative guidance for transfers of financial assets and interests in variable interest entities. This improves the transparency of transfers of financial assets and an enterprises involvement with variable interest entities, including qualifying special -purpose entities. The adoption of this guidance had no effect on our financial statements or results of operations. d) On January 1, 2009, the Company adopted guidance issued by the EITF on determining Whether an instrument (or an embe dded feature) is indexed to an entitys own s tock. This guidance provides that an entity should use a two step approach to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock, including evaluating the instruments contingent exercise and settlement provisions. It also clarifies on the im pact of foreign currency denominated strike prices and market-based employee stock option valuation instruments on the evaluation. The adoption of this guidance had no effect on the financial position and results of operations of the Company. e) In March 2008, the FASB issued authoritative guidance for disclosures about derivative instruments and hedging activities. The guidance is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's results of operations. The Company adopted the disclosure provisions of the guidance as of January 1, 2009. The adoption did not have an impact on the Company's financial position, results of operations or cash flows. f) In December 2007, the FASB issued authoritative guidance for non-controlling interests in consolidated financial statements which established new accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. Specifically, this requires the recognition of a non-controlling interest (minority interest) as equity in the consolidated financial statements and separate from the parent's equity. The amount of net income attributable to the non-controlling interest will be included in consolidated net income on the face of the income statement. The guidance clarifies that changes in a parent's ownership interest in a subsidiary that do not result in deconsolidation are equity transactions if the parent retains its controlling financial interest. In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. Such gain or loss will be measured using the fair value of the non-controlling equity investment on the deconsolidation date. The guidance also includes expanded disclosure requirements regarding the interests of the parent and its non-controlling interest. The adoption of this guidance had no effect on our financial statements. 11 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 4. NEWLY ADOPTED ACCOUNTING POLICIES (Continued) g) On January 1, 2009, the Company adopted the revised authoritative guidance for business combinations. The revised guidance establishes principles and requirements for how the acquirer of a business recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree. The guidance also provides direction for recognizing and measuring the goodwill acquired in the business combination and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. The adoption of this revised guidance had no effect on our financial statements. 5. RECENT ACCOUNTING PRONOUNCEMENTS a) In June 2009, the FASB issued authoritative guidance which amended the existing guidance for the consolidation of variable interest entities, to address the elimination of the concept of a qualifying special purpose entity. The guidance also replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity, and the obligation to absorb losses of the entity or the right to receive benefits from the entity. Additionally, the guidance requires any enterprise that holds a variable interest in a variable interest entity to provide enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise's involvement in a variable interest entity. The guidance is effective for the Company commencing January 1, 2010. The Company believes that the guidance will not have a material impact on its financial position, results of operations or cash flows. b) In June 2009 the FASB issued authoritative guidance which amended existing guidance for the accounting for transfers of financial assets. The objective of this guidance is to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance , and cash flows; and a transferors continuing involvement, if any, in transferred financial assets. This guidance is effective for the Company commencing January 1, 2010. Earlier application is prohibited. This guidance must be applied to transfers occurring on or after the effective date. The Company is assessing the effect that the implementation of this guidance will have on the financial statements. c) In June 2008, the FASB ratified authoritative guidance for determining whether instruments granted in share-based payment transactions are participating securities. The guidance addresses whether instruments granted in share-based payment awards are participating securities prior to vesting and, therefore, must be included in the earnings allocation in calculating earnings per share under the two-class method. The guidance requires that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend-equivalents be treated as participating securities in calculating earnings per share. The guidance is effective for the Company on January 1, 2010 and shall be applied retrospectively to all prior periods. The Company believes that the guidance will not have a material impact on its financial position, results of operations or cash flows. 12 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 6. NATURAL GAS AND OIL PROPERTIES The natural gas and oil properties consist of the following at September 30, 2009 and December 31, 2008: i) Waterton Lakes, Oklahoma On April 30, 2003, the Company entered into a purchase and sale agreement with Waterton Lakes Hotels (1956) Co. Ltd. (Waterton Lakes), a privately held corporation, for an interest in an natural gas and oil lease in Oklahoma, USA. Under the terms of the agreement and for the consideration of a payment to Waterton Lakes of $60,000 made May 7, 2003, Waterton Lakes has assigned a working interest portion equal to 50% in a natural gas and oil property, known as the Smith Lease, recorded in Woods County record covering 157 mineral acres (more or less) situated on Lots 3 and 4, and E ½ of SW ¼ of Section 31, Township 26 North, Range 13 West, Woods County, Oklahoma, USA. 7. NATURAL GAS AND OIL EXPLORATION RISK a) Exploration Risk The Companys future finan cial condition and results of operations will depend upon prices received for its natural gas and oil production and the cost of finding, acquiring, developing and producing reserves. Substantially all of its production is sold under various terms and arrangements at prevailing market prices. Prices for natural gas and oil are subject to fluctuations in response to changes in supply, market uncertainty and a variety of other factors beyond its control. Other factors that have a direct bearing on the Compan ys prospects are uncertainties inherent in estimating natural gas and oil reserves and future hydrocarbon production and cash flows, particularly with respect to wells that have not been fully tested and with wells having limited production histories; access to additional capital; changes in the price of natural gas and oil; availability and cost of services and equipment; and the presence of competitors with greater financial resources and capacity. b) Distribution Risk At September 30, 2009, the Company has no producing wells, accordingly at September 30, 2009, no distribution risk exists. c) Credit Risk At September 30, 2009, the Company has no producing wells, and no accounts receivable, accordingly at September 30, 2009, no credit risk exists. 13 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 8. MINERAL PROPERTY On February 5, 2009, the Company entered into an agreement with St-Georges Minerals Inc. (St-Georges) (a company with common directors) to acquire a 50% interest in 8 mineral property claims located north of Baie Comeau, Quebec. The fair value of the 14,600,000 common shares issued pursuant to the agreement was initially capitalized in the amount of $584,000. At September 30, 2009, the Company recognized an impairment loss of $584,000, as it has not yet been determined whether there are proven or probable reserves on the property. 9. ADVANCES PAYABLE Advances payable are unsecured, interest free and repayable on demand. Included in advances payable as at September 30, 2009 is $13,816 (December 31, 2008 - $nil) due to a director, $382,345 (December 31, 2008 - $380,584) due to companies formerly related by virtue of common ownership or former common directors and $77,480 (December 31, 2008 $77,480) due to former directors. 10. LOANS AND NOTE PAYABLE LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 11. CAPITAL STOCK i) Common Stock On February 27, 2009, and March 26, 2009, the Company issued 9,850,000 and 4,750,000 common shares respectively pursuant to a mineral property option agreement. (Notes 8 and 14). ii) Stock Options On February 6, 2006 the Company adopted the 2006 Stock Op tion Plan (the Plan) for Eligible Employees including directors, employees and consultants to the Company. The Company reserved 4,000,000 shares of common stock of its unissued share capital for the Plan. An Option which meets the requirements of Section 422 of the Internal Revenue Code; is referred to as an ISO. The exercise price of options granted under the Plan shall be determined by the Board of Directors (Board) or Compensation Committee (Committee) as follows: a) in the case of an ISO  the exercise price shall be not less than the fair market value per common share at the date of grant; b) for an ISO Option granted to a 10% or greater shareholder the exercise price shall be determined by the Board, and shall not be less than 110% of the fair market value of the stock at the date of grant; c) in the case of all other stock option awards, the exercise price shall be not less than 75% of fair market value (but in no event less than par value of one share of stock on the date of the grant) Upon granting the option the Board or Committee will determine the term and expiry conditions of the option, however; a) the expiry date of an ISO cannot exceed ten years from the date of the grant b) the expiry date of an ISO granted to a 10% or greater shareholder cannot exceed five years from the date of grant. c) options granted expire immediately upon termination for cause; d) options granted expire one year after the date of termination of the officer, employee or consultant due to death or disability, or on the contractual expiry date if earlier. 15 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 11. CAPITAL STOCK (Continued) ii) Stock Options (Continued) The following is a summary of the stock option activity during the nine month period ended September 30, 2009 and the year ended December 31, 2008: iii) Stock-Based Compensation Compensation costs attributable to share options granted to employees, directors or consultants is measured at fair value at the grant date and expensed with a corresponding increase to contributed surplus over the vesting period. Upon exercise of the stock options, consideration paid by the option holder is recorded as an increase to share capital and additional paid-in capital. Compensation costs attributable to the issuance of share purchase warrants to employees, directors or consultants, is measured at fair value at the date of issuance of the warrant and expensed with a corresponding increase to contributed surplus at the time of issuance of the warrants. Upon exercise of the warrant, consideration paid by the warrant holder is recorded as an increase to share capital and additional paid-in capital. The total fair value of the 5,500,000 options granted during the nine month period ended September 30, 2009 was $107,800 based on the Black-Scholes option pricing model. Since the options vested immediately the Company recorded $107,800 (nine month period ended September 30, 2008 - $nil) in stock-based compensation for options vesting during the period. 16 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 11. CAPITAL STOCK (Continued) iii) Stock-Based Compensation (Continued) The weighted average assumptions used in calculating the fair value of stock options granted during the nine month periods ended September 30, 2009 and 2008 using the Black-Scholes option pricing model are as follows: 12. RELATED PARTY TRANSACTIONS Unless disclosed elsewhere in the financial statements, the following represents all significant balances and transactions entered into by the Company with its directors, shareholders or with companies related by virtue of common ownership or common directors: As at September 30, 2009, accounts payable included an amount of $17,066 (December 31. 2008 -$17,066) to a company with a former common director and an amount of $793 (December 31. 2008 -$793), to a former director. During the nine month periods ended September 30, 2009 and 2008, the Company paid or accrued $3,510 (2008 - $3,375) in interest expense to a company with a former common director, and issued 8,500,000 common shares with a fair value of $340,000 (2008 - $nil) to St-Georges Minerals Inc., a company with common directors, and 4,900,000 common shares with a fair value of $196,000 (2008 -$nil) to a director and an officer of St-Georges Minerals Inc. These transactions were in the normal course of operations and were measured at the exchange value, which represented the amount of consideration established and agreed to by the related parties. 13. PROVISION FOR SETTLEMENT OF LITIGATION On October 11, 2002, a judgment, in the amount of $139,133, was entered in the District Court of the Seventh Judicial District of the State of Idaho, in and for the County of Bonneville, against the Company for damages sought for breach of contract under an advertising agreement. The financial statements for September 30, 2009 have reflected the cost of the judgment in the cumulative data. 17 LITEWAVE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30, 2009 14. COMMITMENT On February 5, 2009, the Company entered into an agreement with St-Georges Minerals Inc. (St-Georges) (a company with common directors) to acquire a 50% interest in 8 mineral property claims located north of Baie Comeau, Quebec. Consideration for the option is as follows: i) The issuance of 14,600,000 common shares as directed by St-Georges Minerals Inc. (issued) ii) Cash payments; $23,027 (Cdn$25,000) by February 5, 2010; $69,082 (Cdn$75,000) by February 5, 2011; iii) Annual advance royalty payments of $9,211 (Cdn$10,000) per year commencing February 5, 2012. The property is subject to a 2 % net smelter royalty (NSR) on commercial production. 15. SUPPLEMENTAL DISCLOSURE WITH RESPECT TO CASH FLOWS During the nine month period ended September 30, 2009, the Company issued 14,600,000 common shares pursuant to a mineral property agreement, with a total fair value of $584,000. 16. SUBSEQUENT EVENTS Subsequent to the period end, the Company initiated a private placement for up to 250 Convertible Debenture Units (Unit). Each Unit will comprise a $1,000 Convertible Note and $500 worth of share purchase warrants. Both the Note and the Warrants are convertible into common stock of the Company at a price equivalent to a 40% discount to the market price at the time of conversion. The Convertible Note will bear interest at 15% per annum. In consideration for services rendered the Company will incur an 8% cash commission upon closing of the Unit offering. The offering is subject to regulatory approval. As of November 19, 2009 the Company has received subscriptions for 10 units for gross proceeds of $10,000. The Company evaluated subsequent events through the financial statements filing date of November 19, 2009 17. COMPARATIVE AMOUNTS The comparative financial statements have been reclassified to conform with the presentation adopted for the current period. 18 Item 2. Managements Discussion and Analysis or Plan of Operation Forward-Looking Statements This Report contains statements that we believe are, or may be considered to be, forward - looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact included in this Report regarding the prospects of our industry or our prospects, plans, financial position or business strategy, may constitute forward-looking statements. In addition, forward-looking statements generally can be identified by the use of forward- looking words such as may, will, expect, intend, estimate, foresee, project, anticipate, believe, plans, forecasts, continue or could or the negatives of these terms or variations of them or similar terms. Furthermore, such forward -looking statements may be included in various filings that we make with the SEC or press releases or oral statements made by or with the approval of one of our authorized executive officers. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we cannot assure you that these expectations will prove to be correct. These forward-looking statements are subject to certain known and unknown risks and uncertainties, as well as assumptions that could cause actual results to differ materially from those reflected in these forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements contained herein, which reflect managements opinions only as of the date hereof. Except as required by law, we un dertake no obligation to revise or publicly release the results of any revision to any forward-looking statements. You are advised, however, to consult any additional disclosures we make in our reports to the SEC. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained in this Report. GENERAL The Company is considered an exploration stage company engaged in the exploration for and production of natural gas and oil in the United States. On February 5, 2009, the Company entered into an agreement with St-Georges Minerals Inc. (St-Georges) (a company with common directors) to acquire a 50% interest in 8 mineral property claims located north of Baie Comeau, Quebec. The Company was organized on June 30, 1989, under the laws of the State of Nevada as Homefront Safety Services of Nevada, Inc. On April 26, 1999, the Company changed its name from Homefront Safety services of Nevada, Inc. to Litewave Corp. Exploration Program Overview Plan of Operation We are still in our exploration stage and have not had any revenues and only losses since inception. Accordingly, a comparison of our financial information for accounting periods would likely not be meaningful or helpful in making an investment decision with respect to our Company. Since we are an exploration company, our plan of operation for the next twelve months is referred to below as a Plan of Exploration. We anticipate that this will cost approximately $3,500,000 over the next 12 mon ths. This is a major change in direction from the exploration and production of natural gas, which we intend to wind down with minimal losses. We believe that we will be able to obtain significant equity financing (approximately $2 million) during the next two quarters. Operating in the Canadian Province of Quebec as a mineral exploration company entitles us to tax credits and other advantages that will facilitate the raising of capital through the issuance of flow
